Case 1:17-cr-00143-SPW Document 223 Filed 09/11/20 Page 1 of 2

 

SEP 1 1 2020

Clerk, US District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Cause No. CR 17-143-BLG-SPW-2
Plaintiff,
Vv. ORDER EXTENDING TIME
FOR SELF-SURRENDER
PETER MARGIOTTA,
Defendant.

 

The Defendant, PETER MARGIOTTA, has moved the Court for an order
granting him an extension of time of approximately 60-days within which to
surrender to the United States Bureau of Prisons SeaTac Facility in Seattle,
Washington (Doc. 221). Mr. Margiotta makes this request for the reason that his
98 year-old mother passed away on August 24, 2020, and Mr. Margiotta is the
executor of her estate. He needs approximately 60-days to satisfy his obligations

as executor to settle her estate. Good cause showing,
Case 1:17-cr-00143-SPW Document 223 Filed 09/11/20 Page 2 of 2

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Mr Margiotta shall self-surrender to the Bureau of Prisons SeaTac Facility in
Seattle, Washington, on or before November 6, 2020.

The Clerk of Court is directed to notify counsel and the U.S. Marshals

Service of the making of this order.

DATED this _/7 + any of September, 2020.

Divo» Pdadstin.

“SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
